        Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 1 of 21




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,                )
INC.,                                    )
                                         )
             Plaintiff,                  ) Civil Action File No.:
                                         )
-vs.-                                    ) 1:20-cv-01702-WMR
                                         )
SEAN CLAGGETT,                           )
                                         )
              Defendant.                 )


             REPLY BRIEF IN SUPPORT OF MOTION FOR
            VOLUNTARY DISMISSAL WITHOUT PREJUDICE



                            John M. Bowler, Esq., GA Bar No. 071770
                            Michael D. Hobbs Jr., Esq., GA Bar No. 358160
                            Lindsay Mitchell Henner, Esq., GA Bar No. 272310
                            Troutman Pepper Hamilton Sanders LLP
                            600 Peachtree Street, N.E., Suite 3000
                            Atlanta, Georgia 30308-2216
                            Tel: (404) 885-3000
                            Fax: (404) 885-3995
                            john.bowler@troutman.com
                            michael.hobbs@troutman.com
                            lindsay.henner@troutman.com

                            Counsel for Plaintiff, Keenan’s Kids
                            Foundation, Inc.
        Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 2 of 21




                                      TABLE OF CONTENTS
                                                                                                              Page
I.     DEFENDANT MISREPRESENTS THE STATUS OF DISCOVERY ........2

       A.       The Parties’ Written Discovery ............................................................3

       B.       The Parties’ First Document Productions ............................................3

       C.       The Purported Discovery “Disputes” ...................................................5

II.    THERE IS NO LEGAL OR FACTUAL BASIS FOR
       DEFENDANT’S REQUEST THAT THE DISMISSAL BE WITH
       PREJUDICE ................................................................................................... 7

III.   “PREVAILING PARTY” FEE SHIFTING IS PROCEDURALLY
       IMPROPER HERE AND BASELESS ON THE MERITS .........................12

IV.    REQUIRING PLAINTIFF TO PAY FEES AS A PRECONDITION
       TO DISMISSAL IS AGAINST THE WEIGHT OF AUTHORITY ...........14

V.     CONCLUSION.............................................................................................15




                                                         i
          Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 3 of 21




                                      TABLE OF AUTHORITIES

                                                                                                              Page(s)

Cases

Bonner v. City of Prichard,
  661 F.2d 1206 (11th Cir. 1981) ............................................................................ 8

Byker v. Smith,
  Case No. 2:16-cv-2034-GMB, 2021 U.S. Dist. LEXIS 13790 (N.D.
  Ala. Jan. 26, 2021) .............................................................................................. 12

Durham v. Florida East Coast Ry. Co.,
  385 F.2d 366 (5th Cir. 1967) ................................................................................ 8

Elliott v. Specialized Loan Servicing, LLC,
   NO.: 1:16-cv-4804-TWT-JKL, 2017 U.S. Dist. LEXIS 122507
   (N.D. Ga. July 10, 2017)....................................................................................... 7

Holiday Queen Land Corp. v. Baker,
  489 F.2d 1031 (5th Cir. 1974) .............................................................................. 9

Jones v. SmartVideo Techs., Inc.,
   No. 1:06-cv-2760-WSD, 2007 U.S. Dist. LEXIS 40699 (N.D. Ga.
   June 4, 2007) .......................................................................................................14

LeCompte v. Mr. Chip, Inc.,
  528 F.2d 601 (5th Cir. 1976) .............................................................................. 12

McCants v. Ford Motor Co.,
  781 F.2d 855 (11th Cir. 1986) ........................................................................8, 14

MercExchange, LLC v. eBay,
  401 F. 3d 1323 (Fed. Cir. 2005) ......................................................................... 10

Mytee Prods. v. Harris Research, Inc.,
  439 Fed. Appx. 882 (Fed. Cir. 2011) .................................................................. 11

In re Ohio Execution Protocol Litig.,
    Case No. 2:11-cv-1016, 2015 U.S. Dist. LEXIS 198579 (S.D. Ohio
    Sept. 24, 2015) ....................................................................................................11



                                                            ii
          Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 4 of 21




Pontenberg v. Boston Sci. Corp.,
  252 F.3d 1253 (11th Cir. 2001) ........................................................................8, 9

TPK Touch Solutions, Inc. v. Wintek Electro-Optics Corp.,
  No. 13-cv-02218-JST, 2013 U.S. Dist. LEXIS 132955 (N.D. Cal.
  Sept. 17, 2013) ....................................................................................................11

United States v. $70,670.00 in U.S. Currency,
  929 F.3d 1293 (11th Cir. 2019) ............................................................................ 8

Winsey v. Nationstar Mortg. LLC,
  Case No. 8:17-cv-979-T-33AEP, 2017 U.S. Dist. LEXIS 116586
  (M.D. Fla. July 26, 2017)...................................................................................... 8

Other Authorities

Fed. R. Civ. P. 41(a)(2) ............................................................................................12

Fed. R. Civ. P. 54(d) ................................................................................................ 12

Fed. R. Civ. P. 56(d) ..............................................................................................1, 6

N.D. Ga. LR 7.1 ....................................................................................................... 12




                                                           iii
       Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 5 of 21




      Sean Claggett’s (“Defendant”) opposition to Keenan’s Kids Foundation,

Inc.’s (“Plaintiff”) Motion for Voluntary Dismissal Without Prejudice does not

meaningfully dispute dismissal. Instead, without supporting authority, Defendant

requests application of the most extreme, draconian sanctions as preconditions to

this early, discovery stage dismissal. Namely, Defendant requests that dismissal be

with prejudice (a remedy of last resort reserved for the worst cases of extreme legal

prejudice), and that Plaintiff pay all of Defendant’s attorney’s fees (including for

unsuccessful motions and unnecessary discovery letters that multiplied these

proceedings). Defendant has not met—or even argued—the high standard of post-

dismissal loss of a substantial legal right needed to impose such excessive sanctions.

These sanctions are not applied to dismissal even when, unlike here, discovery is

closed and summary judgment has already been filed.

      Unequivocally, Plaintiff did not file this case to harass Defendant. Defendant

offers no evidence otherwise beyond self-serving speculation. Plaintiff filed a

meritorious, well-considered suit that survived Defendant’s comprehensive motion

to dismiss for failure to state a claim. Since then, Plaintiff has been an equal,

cooperative participant in the very limited discovery conducted to date. Plaintiff has

also been monitoring Defendant’s activity to assess any ongoing threat and evaluate

the present need for expending resources on ongoing litigation. As soon as Plaintiff


                                          1
       Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 6 of 21




became comfortable that Defendant was consistently no longer sharing its sensitive

information, Plaintiff identified an opportunity to conserve its own resources, the

resources of Defendant, and the resources of the Court, by filing this motion at an

early stage. Defendant denies that he has changed his conduct but is strongly

incentivized to do so because he seeks to gain dismissal with prejudice and recovery

of all of his attorney’s fees here.

      Defendant is now, in essence, asking for de facto summary judgment halfway

through the eight month discovery period. Even summary judgment motions are

denied under Rule 56(d) when they are premature and discovery remains to be done.

The Court should grant Plaintiff’s motion for dismissal without prejudice, and

Defendant has failed to establish the propriety of any conditions thereon.

I.    DEFENDANT MISREPRESENTS THE STATUS OF DISCOVERY

      Defendant devotes much of his brief to misrepresenting and artificially

inflating the scale of discovery in an effort to justify extreme sanctions. Defendant

omits details of his own conduct, and obfuscates the short timeline of the parties’

discovery exchanges, to try and portray Plaintiff as delinquent by comparison. In

reality, the parties have been on a routine path and equal footing throughout. There

have been no depositions. Both parties have exchanged only a first round of written

discovery and documents. The conduct of discovery here has not been exceptional.



                                         2
       Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 7 of 21




      A.     The Parties’ Written Discovery

      Plaintiff served its first set of written discovery—requests for production,

interrogatories, and requests for admission—on September 21, 2020. Defendant

served written responses on October 26, 2020. Defendant served his first and only

written discovery—document requests—on September 28, 2020, and Plaintiff

responded on December 4, 2020.1 Although Defendant appears to fault Plaintiff for

not producing documents simultaneously with its written discovery responses,

Defendant himself began productions on January 7, 2021, seventy-three days after

his written responses. Plaintiff began production as planned2 just one week after

Defendant, on January 15, 2021, and only forty-two days after serving its discovery

responses. There is no discrepancy between the parties’ conduct in this regard.

      B.     The Parties’ First Document Productions

      Defendant touts his small 1,400-page production relative to Plaintiff’s 330-

page first production as though there is a substantial quantitative and qualitative



1
  Defendant’s requests were served improperly only by email without an agreement,
so the parties agreed Plaintiff’s responses would be due on December 4, 2020.
2
  Plaintiff did not “finally” begin production due to a letter from Defendant on
December 21, 2020. Plaintiff’s December 4, 2020 discovery responses had already
agreed to produce numerous items. See generally Dkt. 38-2 (agreeing to produce
documents identifying the trade secrets and misappropriation, course materials,
video and audio recordings, instructor training materials, external communications
about trade secrets if any exist, evidence of steps taken to protect the secrets, etc.).

                                           3
       Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 8 of 21




difference. There isn’t. Defendant’s production is several hundred, multi-page

documents, mostly scans of preassembled course materials and a handful of emails.

Defendant also faults Plaintiff for producing its website content simply because that

content is publicly available. Public availability, however, does not absolve a party

of the obligation to produce directly responsive information in its control.

      Defendant asked for this information in discovery despite ironically now

complaining that he got it. For example, the very first pages of Plaintiff’s production,

which are a printout from one of Plaintiff’s websites, identify a Voir Dire Course,

the topics of the course, and reference the fact that the seminar requires attendees to

enter into a confidentiality agreement as a condition of participation (a key element

in this case). Defendant requested this in his written discovery.3 And, more than half

of the pages that Defendant claims are websites are instead an official Keenan Trial

Institute newsletter identifying courses, instructors, attendees, and a list of writings

relating to this case, also all requested by Defendant.

      Plaintiff further produced video of Defendant’s seminar that triggered this

suit; the parties’ confidentiality agreement; highly confidential video of, and notes

regarding, Plaintiff’s protected content; articles; emails; and attendee lists responsive



3
  See, e.g., Dkt. 38-1 at Request No. 33 (seeking evidence of steps taken to protect
the secrets).

                                           4
       Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 9 of 21




to Defendant’s requests; and more. To the extent Defendant is dissatisfied, perhaps

he did not review Plaintiff’s production closely compared to his own demands.

      C.     The Purported Discovery “Disputes”

      Defendant casts a false narrative that he has long been hounding Plaintiff for

discovery that Plaintiff has unreasonably refused. More accurately, Defendant wrote

just two discovery letters over one month, from December 21, 2020 to January 21,

2021. Everything Defendant falsely portrays as an ongoing refusal to participate in

discovery, largely over the holidays, falls within this short period. It was hardly

enough time for the parties to express dissatisfaction, discuss a resolution, and begin

to implement any compromise related thereto.

      Defendant’s first discovery letter came just two weeks after Plaintiff’s written

responses and before any productions. That twenty-page, footnoted letter, delivered

Monday, December 21, 2020 of the short Christmas week, nevertheless demanded a

response on Tuesday after Christmas, less than half the time it took Defendant to

write. It contained vague (and incorrect) arguments that all Plaintiff’s objections

were improper as a matter of law and should be withdrawn, regardless of their

context and nuance, and regardless of whether Plaintiff already agreed to produce

responsive documents. See Dkt. 38-3. On Tuesday, December 29, 2020, Plaintiff

timely responded that it was reviewing the letter and “will respond in due course”



                                          5
      Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 10 of 21




and proposed a meet and confer call the week of January 11, 2021 to discuss

perceived discovery deficiencies on both sides. Dkt. 38-4, p.2 (4:48 PM email).

      When Defendant responded that the week of January 11 wasn’t quick enough,

Plaintiff’s counsel proposed a prompt phone conference on January 8, 2021 to

efficiently work through the issues. Id. at p.1 (Jan. 4, 2021 4:15 PM email). In that

January 8 conference, Plaintiff’s counsel explained the meritoriousness of its

objections in detail and respectfully declined to withdraw them. The parties also

productively discussed the few specific things Defendant wanted produced that

Plaintiff had previously stated it would not produce based on its objections.

Plaintiff’s counsel took those requests under advisement and were in the process of

addressing them when Plaintiff filed this motion.

      Two weeks after the conference, and a week after receiving Plaintiff’s first

production, Defendant wrote a second letter, this time about perceived production

deficiencies. Dkt. 38-6. Defendant’s counsel sent this January 21, 2021 letter

knowing Plaintiff was searching for the items it agreed during the conference to

produce. The letter was also sent only after Plaintiff’s counsel informed Defendant

of Plaintiff’s intent to file this motion. Id. (cover email). Rather than state a real

dispute, the letter purported to task Plaintiff with matching up its already produced

documents to each request (id. at letter p. 1) – a further indication Defendant had not


                                          6
      Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 11 of 21




taken the time to closely review the production that he complains about.

      Debunking the myth in his brief that Defendant has clean hands, Defendant’s

own discovery responses are problematic.4 Defendant has wholesale refused to cure

any of his own deficiencies, and in doing so applied a standard to Plaintiff’s

complaints that he does not apply to his own– that the parties should revisit the issues

only after document production is complete.5 If Defendant’s brief is meant to invite

comparison of the parties’ overall discovery cooperativeness, Defendant does not

have the upper hand.

II.   THERE IS NO LEGAL OR FACTUAL BASIS FOR DEFENDANT’S
      REQUEST THAT THE DISMISSAL BE WITH PREJUDICE

      Defendant seeks dismissal with prejudice, but nothing in his argument applies

the law that governs. “In this Circuit, dismissal with prejudice is considered a

sanction of last resort, applicable only in extreme circumstances.” Elliott v.

Specialized Loan Servicing, LLC, NO.: 1:16-cv-4804-TWT-JKL, 2017 U.S. Dist.



4
  Attached as Exhibit A is a true and accurate copy of a January 7, 2021 deficiency
letter to Defendant. Defendant’s objections to Plaintiff’s discovery are much less
tailored to the requests than Plaintiff’s, include similar language to that which
Defendant complains of now, and do not comply with the Federal Rules requiring
Defendant to state whether anything is being withheld on the basis of the objections.
Plaintiff’s counsel also identified to Defendant meaningful deficiencies (i.e.,
incomplete partial interrogatory responses) and inconsistencies in his responses.
5
  Attached as Exhibit B is a true and accurate copy of Defendant’s January 14, 2021
response to Plaintiff’s letter.

                                           7
      Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 12 of 21




LEXIS 122507, at *56 (N.D. Ga. July 10, 2017). “Dismissal without prejudice is the

general rule, not the other way around.” United States v. $70,670.00 in U.S.

Currency, 929 F.3d 1293, 1302 (11th Cir. 2019). The Court “should depart from the

general rule only when failing to do so would work ‘clear legal prejudice’ to the

opposing party.” Id. (citing McCants v. Ford Motor Co., 781 F.2d 855, 856-57 (11th

Cir. 1986)). This case has all the “hallmarks” of an ordinary dispute. The parties have

not been before the Court on anything since Defendant’s unsuccessful motion in

June 2020. There are no extreme circumstances here.

      Defendant’s own brief concedes “the mere prospect of a subsequent lawsuit”

does not constitute legal prejudice as a matter of law. Pontenberg v. Boston Sci.

Corp., 252 F.3d 1253, 1255 (11th Cir. 2001).6 Nor does a “tactical advantage” for

Plaintiff. Durham v. Florida East Coast Ry. Co., 385 F.2d 366, 368 (5th Cir. 1967).7

Yet, Defendant’s brief reveals his request is founded on the insufficient rationale

that “dismissal should be with prejudice so Keenan cannot simply refile...” Dkt. 38,

p. 13. This concession alone forecloses dismissal with prejudice.


6
  See also, e.g., Winsey v. Nationstar Mortg. LLC, Case No. 8:17-cv-979-T-33AEP,
2017 U.S. Dist. LEXIS 116586, at *4 (M.D. Fla. July 26, 2017) (rejecting complaint
that if dismissal were allowed “this court is subjecting Plaintiff to potential future
harassment of the worst kind” because it did not constitute clear legal prejudice).
7
  The Eleventh Circuit has adopted as binding precedent all decisions of the Fifth
Circuit Court of Appeals rendered on or before September 30, 1981. Bonner v. City
of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981).

                                          8
       Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 13 of 21




      Defendant also acknowledges that qualifying legal prejudice is the loss of a

“substantial right” through the dismissal. Pontenberg, 252 F.3d at 1255. But

Defendant nowhere argues that he will lose a legal right if this case is dismissed

without prejudice. Instead, he simply complains that (i) despite discovery only

recently beginning in earnest, he feels Plaintiff has not proved its case mid-stream

to his satisfaction, and (ii) Plaintiff did not move for a preliminary injunction, which

Defendant believes somehow establishes the case is meritless. Even had Defendant

argued that the forgoing constituted loss of a substantial right, which he did not,

neither of these substantively incorrect gripes qualifies as such.

      First, Defendant’s self-serving and unsupported perception that Plaintiff’s

initial production does not reveal the trade secrets to his satisfaction is irrelevant to

the issue of whether the case should be dismissed with prejudice. Even if there were

a lack of diligence in discovery, which there has not been, delay is “insufficient to

justify a dismissal with prejudice” in this Circuit even where summary judgment has

been filed. Pontenberg, 252 F.3d at 1259. And, even if Plaintiff had entirely failed

to present needed evidence before trial—which it has not—precedent in this Circuit

would still allow dismissal without prejudice. See Holiday Queen Land Corp. v.

Baker, 489 F.2d 1031, 1032 (5th Cir. 1974) (reversing dismissal with prejudice

where plaintiff admitted it did not have the necessary evidence to proceed to trial).


                                           9
      Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 14 of 21




      In any event, Defendant’s claim that there is no information on Plaintiff’s

confidential voir dire content in Plaintiff’s production is false. As said above,

Plaintiff had begun to produce the information Defendant requested, including on

the substance of Plaintiff’s protected content. See supra pp. 3-4. Defendant’s only

complaint here is an unreasonable one, that he can’t identify the bounds of the trade

secrets from a document production. If this case continued, there would be more

discovery to do on both sides. Indeed, there is a lengthier eight-month discovery

period in this case. Defendant’s argument that the case should be dismissed with

prejudice because discovery is incomplete is nonsensical.

      Second, Defendant claims that if Plaintiff believed this case had merit,

Plaintiff would have moved for a preliminary injunction, and because it didn’t the

case should be dismissed with prejudice. Defendant has offered no legal support for

this, and the courts have held that preliminary injunctions and permanent injunctions

“are distinct forms of equitable relief that have different prerequisites and serve

entirely different purposes.” See MercExchange, LLC v. eBay, 401 F. 3d 1323, 1339

(Fed. Cir. 2005) (citation omitted) (rejecting that failure to seek preliminary

injunction militates against right to permanent injunction), rev’d on other grounds,

547 U.S. 388 (2006). Plaintiffs are not required to move for a preliminary injunction

to avoid a later inference that a case is meritless and should be dismissed with


                                         10
      Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 15 of 21




prejudice. A party “may decide to forego seeking a preliminary injunction for a

variety of reasons having nothing to do with its view of the merits.” TPK Touch

Solutions, Inc. v. Wintek Electro-Optics Corp., No. 13-cv-02218-JST, 2013 U.S.

Dist. LEXIS 132955, at *14 (N.D. Cal. Sept. 17, 2013); see also Mytee Prods. v.

Harris Research, Inc., 439 Fed. Appx. 882, 888 (Fed. Cir. 2011)(“[W]e have never

held that failure to seek a preliminary injunction must be considered as a factor

weighing against a court’s issuance of a permanent injunction.”).

      Finally, to the extent Defendant claims he has not changed his behavior, it is

unsupported, and Plaintiff simply disagrees. Plaintiff has been monitoring

Defendant’s conduct for some time, and when satisfied consistently that its trade

secrets are no longer being shared by Defendant, it filed this motion. Plaintiff is

attempting to responsibly conserve resources of everyone involved by ending the

case as soon as Plaintiff felt comfortable to do so. Defendant, on the other hand, is

extremely incentivized to deny he has changed his conduct here,8 as he seeks to gain


8
  Even if Defendant had not changed his behavior, that fact would not warrant the
dismissal with prejudice that Defendant requests. There is no imminent decision on
the merits, forum shopping, defenses that will be lost, work performed that could not
be reused in a future action, etc. Nor is Defendant’s alleged but unsupported
expenditures a basis to dismiss with prejudice. In re Ohio Execution Protocol Litig.,
Case No. 2:11-cv-1016, 2015 U.S. Dist. LEXIS 198579, at *37 (S.D. Ohio Sept. 24,
2015) (“[T]here is no apparent ‘expenditure’ justification for this Court to deny the
Rule 41(a)(2) motions or to dismiss the claims only with prejudice.” (citing Eleventh
Circuit precedent, LeCompte v. Mr. Chip, Inc., 528 F.2d 601, 604 (5th Cir. 1976)).

                                         11
       Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 16 of 21




dismissal with prejudice and all attorney’s fees as relief. Without clear legal

prejudice, especially aggravated prejudice, Plaintiff’s motion should be granted.

III.   “PREVAILING PARTY” FEE SHIFTING IS PROCEDURALLY
       IMPROPER HERE AND BASELESS ON THE MERITS

       As a preliminary matter, Defendant is bringing a Fed. R. Civ. P. 54(d) motion

for attorney’s fees in an opposition brief to another motion in violation of the Local

Rules. See N.D. Ga. LR 7.1 (requiring a motion, memorandum, response, and reply

for “every motion”). If the Court does consider this request, Defendant’s motion is

substantively unsupported. Defendant concedes that dismissal without prejudice, as

is appropriate here, would not make Defendant a prevailing party. But, neither would

dismissal with prejudice. “A prevailing party ordinarily is one who has been awarded

some relief by a court resulting in a meaningful change in the legal relationship

between the plaintiff and the defendant.” Byker v. Smith, Case No. 2:16-cv-2034-

GMB, 2021 U.S. Dist. LEXIS 13790, at *9 (N.D. Ala. Jan. 26, 2021). If dismissal

were with prejudice here, it would “not give [Defendant] any relief, nor would the

dismissal change the legal relationship among [the parties]. It simply means that the

claims in the complaint cannot be refiled.” Id.

       Even if Defendant were a prevailing party, his claims to fee shifting are only

a re-litigation of unsuccessful “failure to state a claim” arguments and based on

Defendant’s debunked discovery narrative. Specifically, as to discovery, Defendant

                                         12
         Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 17 of 21




dropped the issue of Plaintiff’s objections, and has similar objections himself despite

claiming that Plaintiff’s objections are obstructive. Plaintiff made a first production

as planned (just a week after Defendant). Defendant’s claim that Plaintiff was never

going to produce anything absent Defendant’s papering of the file with premature

letters is an outright falsehood disproven by Plaintiff’s discovery responses that

predate any letters.9 The parties were making rolling productions and negotiating in

earnest Defendant’s specific requests over which there was any dispute.

        Defendant otherwise only complains that he could not divine confidential

trade secrets from a public complaint and that a first document production early in

discovery did not convince him of the merit of the key issue to be litigated. Plaintiff’s

claims are not “specious” simply because Defendant doesn’t believe them. Likewise,

Plaintiff hasn’t produced “no evidence” simply because Defendant doesn’t agree that

it supports the merits of the case. Of course Defendant doesn’t believe the evidence

is supportive of Plaintiff’s claims – that is almost universally the case in litigation.

The Court found Plaintiff stated a claim. Dkt. 22. Discovery on that claim has been

routine. Defendant has his own discovery deficiencies that he contends should not

even be negotiated until document production is complete. See Ex. B, p. 2. There

should be no prevailing party fees based on “take my word for it” characterizations


9
    See supra n.2.

                                           13
      Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 18 of 21




from Defendant of half complete discovery in a case he does not want to be in.

IV.   REQUIRING PLAINTIFF TO PAY FEES AS A PRECONDITION TO
      DISMISSAL IS AGAINST THE WEIGHT OF AUTHORITY

      In support of his request for full fee reimbursement as a precondition to

dismissal, Defendant cites almost exclusively out-of-Circuit case law. The single

Eleventh Circuit case cited, McCants v. Ford Motor Co., 781 F.2d 855, 860-61 (11th

Cir. 1986), recognizes reimbursement of some expenses after “considerable expense

in preparing for trial,” but preconditions need not be monetary. In McCants, the

Eleventh Circuit did not order monetary preconditions, but remanded for further

consideration where the motion to dismiss was filed only after discovery and three

days before a hearing on a filed summary judgment motion. Id. Here, “[a]lthough

the parties have engaged in written discovery, the parties have conducted no other

discovery, and no dispositive motions have been filed. Defendant[ has] not been

required to substantially prepare for trial.” Jones v. SmartVideo Techs., Inc., No.

1:06-cv-2760-WSD, 2007 U.S. Dist. LEXIS 40699, at *11 (N.D. Ga. June 4, 2007).

      Defendant also has not, as he claims, spent ten months continuously defending

the case. He unsuccessfully moved to dismiss for failure to state a claim and was not

even required to answer until August 21, 2020, four months after the Complaint was

filed. Discovery opened thirty days later, on September 21, 2020. Only four months

of the eight-month discovery period had passed when Plaintiff notified Defendant of

                                         14
      Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 19 of 21




this motion. In that four months, Defendant served one set of requests for production,

written discovery responses, and he took and gave no depositions. Defendant spent

some time over a few weeks writing two unnecessary letters, the most substantive

of which could have been, and was, discussed effectively over the phone.

      To the extent Defendant claims to have “expended” $78,000, he submitted no

proof of the amount or explanation of the activity it was directed toward that would

allow an evaluation of reasonableness for the work performed. For all Plaintiff

knows, Defendant – who is a lawyer – is counting his own time “expended” on the

case. Presumably a large portion of that related to Defendant’s unsuccessful motion

to dismiss practice and lengthy discovery correspondence that was disproportionate

to the narrow set of actually disputed items for production. If anything, Defendant

himself   has   multiplied   these   proceedings    through    ineffective   strategy.

Preconditioning dismissal on paying unspecified fees is unwarranted, and Defendant

has proposed no less extreme alternative. Plaintiff’s motion should be granted

without fee shifting.

V.    CONCLUSION

      Plaintiff respectfully requests voluntary dismissal without prejudice and

without the unwarranted punitive conditions requested by Defendant.




                                         15
      Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 20 of 21




                               /s/ John M. Bowler
                               John M. Bowler, Esq., GA Bar No. 071770
                               Michael D. Hobbs Jr., Esq., GA Bar No. 358160
                               Lindsay Mitchell Henner, Esq., GA Bar No. 272310
                               Troutman Pepper Hamilton Sanders LLP
                               600 Peachtree Street, N.E., Suite 3000
                               Atlanta, Georgia 30308-2216
                               Tel: (404) 885-3000
                               Fax: (404) 885-3995
                               john.bowler@troutman.com
                               michael.hobbs@troutman.com
                               lindsay.henner@troutman.com



         CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that the foregoing document contains the required margins and

was prepared in Times New Roman font, 14-point type, one of the font and point

selections approved by the Court in the N.D. Ga. L.R. 5.1(C).

      This 2nd day of March 2021.

                                           /s/ John M. Bowler
                                           John M. Bowler




                                         16
            Case 1:20-cv-01702-WMR Document 40 Filed 03/02/21 Page 21 of 21




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF GEORGIA
                               ATLANTA DIVISION

  KEENAN’S KIDS FOUNDATION,                    )
  INC.,                                        )
                                               )
                  Plaintiff,                   ) Civil Action File No.:
                                               )
  -vs.-                                        ) 1:20-cv-01702-WMR
                                               )
  SEAN CLAGGETT,                               )
                                               )
                   Defendant.                  )

                               CERTIFICATE OF SERVICE

            I have this day served the foregoing REPLY BRIEF IN SUPPORT OF

 MOTION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE upon all

 parties by CM/ECF filing on counsel of record.



        This 2nd day of March 2021.

                                        /s/ John M. Bowler
                                        John M. Bowler




113677710                                 17
